DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.Claims 19-30, 35, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 5,827,407).
Regarding claims 19-30, 35, and 36, Wang et al. discloses a system for treating a first stream with a first flow path, comprising: a first tube (Fig. 1) comprising: a second flow path for a second stream to flow through the first tube and out an outlet (42), an inner electrode (10) within the first tube (Fig. 1), and an outer electrode (12) having the outlet, wherein an outer surface of the outer electrode comprises surface features that either accelerate or decelerate a stream exiting a second tube and flowing around the outer electrode; and a power generator (14)  coupled to the inner electrode and the outer electrode to generate a dielectric barrier (32) discharge in the second flow path; wherein the first flow path flows around the exterior of the first tube to intersect with a stream exiting the outlet (Fig. 1); wherein the system comprises an array of tubes substantially identical to the first tube, and wherein the first stream flows around at least some of the array of tubes to intersect with the stream exiting the outlet (Fig. 3); wherein the array of tubes comprises a plurality of rows of tubes (Fig. 3); wherein each neighboring row of tubes is offset along the first flow path from one another (Fig. 3); wherein each neighboring row of tubes is offset in at least one of a square 90 configuration, a square 45° configuration, a triangle 30° configuration, and a triangle 45 configuration (Fig. 3);  wherein a distance between at least some of the tubes is optimized to maximize mixing of the stream exiting the outlet and the first stream (Fig. 3); wherein a distance between at least some of the tubes is optimized to minimize mixing of the stream exiting the outlet and the first stream (Fig. 3); wherein a distance between at least 3 tubes of the rows of tubes conforms to the golden mean (Fig. 3); wherein the array is disposed orthogonally to the first flow path (Fig. 3);  wherein the array is disposed at an angle to the first flow path (Fig. 3); wherein the outer electrode has a cross-sectional area of at least one of a circle, a tear drop, a diamond, or a curved tear drop (Fig. 3); 0. (New) The system of claim 29, wherein at least 3 features of the cross-sectional area conform to the golden mean (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 5,827,407) in view of Cho et al. (US 2005/0126159).
Regarding claims 31 and 32, Wang et al. essentially discloses the features of the claimed invention except the cross-sectional area of the outer electrode is twisted along a length of the outer electrode to form a spiral and/or wherein at least 3 features of the spiral along the outer electrode conform to the golden mean.
Cho et al. teaches that it is conventional to provide the outer electrode with discrete spiral pattern in order to provide regions of active and passive electric field (para 0013).
Thus, it would have been obvious in view of Cho et al. to one having ordinary skill in the art to modify the device of Wang et al. with structure outer electrode in order to provide the outer electrode with regions of active and passive electric field.
Regarding claims 33 and 34, it would have been obvious in view of the applied references to place additional electrode downstream in order to further enhance the treatment of the exhaust gas since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774